                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

JAN BUKOWSKI,                 )
                              )
              Plaintiff,      )                     Case No. 2019-cv-6859
                              )
     v.                       )                     Hon. Sharon Johnson Coleman
                              )
CHICAGO MEAT AUTHORITY, INC., )                     Magistrate Judge Maria Valdez
                              )
              Defendant.      )

                                 JOINT STATUS REPORT

       Plaintiff Jan Bukowski (“Plaintiff”) and Defendant Chicago Meat Authority, Inc. (“CMA”

or “Defendant”) hereby submit the following Joint Status Report pursuant to the Third Amended

General Order 20-0012 In Re: Coronavirus Covid-19 Public Emergency, signed by the Chief Judge

Rebecca R. Pallmeyer on April 24, 2020 [ECF No. 27]:

   a. Progress of discovery:

          The parties served their Rule 26 Disclosures on March 6, 2020.

          Defendant served five Rule 45 subpoenas on Plaintiff’s former employers on February
           27, 2020, and served the responsive documents on Plaintiff shortly after receipt.

          Defendant served its First Set of Interrogatories and Requests to Produce to Plaintiff
           on March 9, 2020. Plaintiff’s responses were initially due on April 8, 2020. Based on
           Chief Judge Pallmeyer’s three General Orders relating to COVID-19, Plaintiff’s
           responses are now due on June 24, 2020.

          Plaintiff served its written discovery on CMA on March 31, 2020. CMA’s responses
           were initially due on April 30, 2020. Based on Chief Judge Pallmeyer’s three General
           Orders relating to COVID-19, CMA’s responses are currently due on July 16, 2020.

          Fact discovery was initially set to end on August 31, 2020. Based on Chief Judge
           Pallmeyer’s three General Orders relating to COVID-19, fact discovery is currently set
           to end on November 16, 2020.
b. Status of briefing on any unresolved motions:

      On April 29, 2020, Plaintiff’s counsel filed a Motion to Withdraw as counsel. The
       motion is noticed before the Court for June 3, 2020. No briefing is required.

c. Settlement efforts: Defendant previously asked Plaintiff for a demand during the parties’

   Rule 26(f) conference on February 13, 2020, which Plaintiff agreed to provide. To date,

   no demand has been provided.

d. Agreed proposed schedule for the next 45 days:

      From the date Plaintiff’s counsel’s Motion to Withdraw is granted, Plaintiff has 60 days
       to retain new counsel, and to respond to Defendant’s outstanding written discovery
       requests.

      CMA has 22 days following receipt of Plaintiff’s written discovery responses to serve
       its written discovery responses. (CMA served its written discovery on Plaintiff 22 days
       before Plaintiff’s and wishes to maintain this schedule, so it does not incur attorney’s
       fees until after it receives Plaintiff’s responses).

      CMA will schedule Plaintiff’s deposition for when public health conditions allow, as
       defense counsel and/or family members are at high-risk. The same standard will apply
       to all other depositions noticed or subpoenaed by either party.

e. Agreed proposed revised discovery and dispositive motion schedule in cases where the

   current schedule needs revision:

      See response to subsection (d).

      The dispositive motion deadline was initially set for 60 days following the close of
       discovery. Because of the Thanksgiving, Hanukkah, Christmas Eve, Christmas Day,
       New Year’s Eve and New Year’s Day holidays during this period, the parties
       respectfully request that the dispositive motion deadline be moved from January 15,
       2021 to January 29, 2021.

f. Request any agreed action that the Court can take without a hearing: The parties agree that

   Plaintiff counsel’s Motion to Withdraw as counsel may be granted without a hearing.

g. State whether the parties believe a telephonic hearing with the judge is necessary and time

   urgent, and, if so, identify the issue that warrants discussion: No telephonic hearing is


                                            2
       required or urgent at this time, because Fuksa Khorshid, LLC’s Motion to Withdraw as

       Counsel is set for presentment on June 3, 2020 and may be granted prior to that without a

       hearing. However, the parties are willing to attend a telephonic hearing at the Court’s

       request.


Respectfully Submitted,
May 18, 2020

/s/ Vincent P. Formica (with permission)
Lucas M. Fuksa (ARDC No.6277498)
Vincent P. Formica (ARDC No. 6319168)
FUKSA KHORSHID, LLC
200 W. Superior, Suite 410
Chicago, IL 60654
(P) 312.266.2221
(F) 312.266.2224
lucas@fklawfirm.com
vince@fklawfirm.com

Attorneys for the Plaintiff

/s/_Deborah H. Share            _
Anne E. Larson
Deborah H. Share
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
155 N. Wacker Drive, Suite 4300
Chicago, IL 60606
(P) 312.558.1253
anne.larson@ogletree.com
deborah.share@ogletree.com

Attorneys for the Defendant




                                               3
                               CERTIFICATE OF SERVICE

        The undersigned attorney certifies that on May 18, 2020, she caused the foregoing Joint
Status Report to be filed electronically with the Clerk of Court using the ECF system, which sent
notification of such filing to:

                                Lucas M. Fuksa
                                Vincent P. Formica
                                FUKSA KHORSHID, LLC
                                200 W. Superior, Suite 410
                                Chicago, IL 60654
                                lucas@fklawfirm.com
                                vince@fklawfirm.com
                                Attorneys for Plaintiff


                                                /s/ Deborah H. Share

                                                                                        42885916.1




                                               4
